Title: From John Adams to the Marquis of Carmarthen, 3 October 1787
From: Adams, John
To: Carmarthen, the Marquis of


          
            My Lord—
            Grosvr. sqr.
              octr. 3d. 1787.
          
          It is with concern, that I do myself the Honour to inclose to your Lordship a Letter which I received this morning from Charles Baldwin a Citizen of the United States of America, who, represents, that on the 22d. of last month he was involuntarily taken out of the Ship favourite, Henry Cooper Commander belonging to NewYork by a Press Gang, and taken without any of his Property but the Cloaths he had on, & sent on board of the Dispatch tender—where he remained till next day when he was sent on board the Vestal Frigate at long reach, which 2 day’s after sailed for sheerness when arrived there he was sent on board the Conqueror Guardship— he remained there one day, and was then sent on board the scipio of 64 Guns, which sailed the next day for Spithead— This Letter is dated on board the Tryumph of 74 Guns at Spithead under the Command of Lord Hood, where probably this Charles Baldwin, (whose father & Family are well known to the secretary of Legation of the United States) now is—
          According to his representation there are six or 7. others, American Citizens on board the same ship, in similar Circumstances
          It is my duty my Lord to remonstrate against this practice, which has been too common of impressing American Citizens, and especially with the aggravating Circumstances of going on board American Vessells, which ought to be protected by the flagg of their sovereign—
          It is my duty also, to request Your Lordships interposition, to obtain for this Person and his Companions their Liberty—
          With great respect I have the honor / —c —c
          
            J A—
          
        